Citation Nr: 0825869	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-34 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1988 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas in which the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  The veteran disagreed with the assigned disability 
rating.  In an August 2006 rating decision, the RO increased 
the veteran's disability rating for service-connected PTSD to 
50 percent disabling, effective August, 8, 2005, which 
corresponds to the date of receipt of his original claim for 
service connection.  

The veteran indicated his continued disagreement with the 
disability rating assigned to his PTSD with the submission of 
his substantive appeal in November 2006. 
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].


FINDING OF FACT

The competent medical and other evidence of record indicates 
that the veteran's PTSD is currently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for service-connected PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board, however, notes that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

The RO issued an evidence development letter dated in 
September 2005, in which the RO advised the veteran of the 
evidence needed to substantiate his claim of service 
connection for the issue on appeal.  The veteran was advised 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The September 2005 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
The veteran was also subsequently informed, by way of a July 
2006 letter, as to the criteria for assigning appropriate 
disability ratings and awarding effective dates.  The July 
2006 letter also indicated the type of evidence considered in 
assigning a disability rating, and his claim was subsequently 
readjudicated in a Statement of the Case and Supplemental 
Statements of the Case.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA and service medical records are 
in the file.  The veteran has at no time referenced 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007). 

The veteran was provided a medical examination for his PTSD 
most recently in July 2007.  The Board finds this examination 
report to be thorough and consistent with contemporaneous VA 
treatment records.  The examination in this case, in addition 
to the treatment records and the veteran's own lay 
statements, provide an adequate record upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision. 

Pertinent law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

PTSD is to be rated under the general rating formula for 
mental disorders under
38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 
4.130 relating to rating psychiatric disabilities read as 
follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Analysis

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  With respect to the criteria for the 70 
percent level, as has been discussed in the law and 
regulations section above the Board looks to the record for 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

In this regard, an October 2005 VA outpatient record reflect 
that the veteran indicated that his drinking, self-
medicating, and anger were "out of control" and that he was 
unable to hold down a job for any period of time as a result.  
However, the veteran indicated that he was employed as a 
warehouse technician for U.S. Logistics at that time.  The 
veteran also reported that he had been increasingly "out of 
control" since he returned from Panama in 1992.  He also 
reported that he lived with his former wife and son and 
maintains a good relationship with both.  He admitted to 
having trouble staying asleep and the he experienced 
recurrent nightmares about "mannish" demons with claws and 
teeth that attack him.  He said that he is unable to kill 
these demons or stop them from killing him in his dream.  He 
reported waking up terrified with his heart "pounding" 
feeling like he's going to die.  He said that he has had 
these nightmares for approximately ten years.  He also stated 
that he has a severe startle reaction when awakened or 
surprised.  He reports small problems with concentration, but 
has had no related problems at work.  He denied loss of 
interest in normally enjoyable activities, lack of energy, 
suicidal ideation, and change in appetite.  He specifically 
denied heart palpitations, shortness of breath, sweating, 
shaking, chest pain, nausea, fear of dying, or other symptoms 
of panic.


Mental status examination at that time revealed that the 
veteran was well-groomed and dressed.  He appeared to be in 
no acute distress.  He had fairly limited eye contact, but 
was cooperative, pleasant, and appropriate during his entire 
interview.  His speech was slow in rate, but regular in 
rhythm and tone.  His mood was depressed and his affect was 
constricted.  His thoughts were clear, coherent, and goal 
oriented, without evidence of circumstantiality or 
tangentiality, and there were no findings of looseness of 
associations.  The veteran denied suicidal or homicidal 
ideation.  His thoughts were not delusional or obsessive.  He 
denied any auditory or visual hallucinations.  The veteran 
was found to be alert and oriented to time, person, place, 
and situation.  He was able to answer questions regarding 
himself and his recent and remote history in an appropriate 
and consistent manner.  His knowledge and concentration were 
intact as evidenced by discussion of current events.  He was 
able to spell the word "WORLD" forward and backward.  His 
insight and judgment were good.  He was able to 
systematically discuss his issues accurately and 
realistically.  He also showed hope and desire that these 
things would be remedied with his efforts.  

During the outpatient examination, the veteran reported 
experiencing nightmares of demons chasing him and although he 
would shoot them, they didn't die.  He also reported abusing 
alcohol frequently and that this problem had become more 
severe since returning from combat.  He also reported drug 
abuse.  He reported wanting to be in control all the time and 
that his wife describes this as "going into a rage".  He 
reported having difficulty maintaining a job and that he 
suffered from chronic depression.  He also reported avoiding 
crowds and a preference for being alone. 

Later in October 2005, the veteran underwent a VA 
compensation and pension examination with a VA psychiatrist.  
Examination revealed that the veteran had no impairment of 
thought process or communication, and no delusions or 
hallucinations were elicited.  The veteran was reported to 
have maintained good eye contact throughout the interview, 
and was cooperative, pleasant, and well behaved. He denied 
any suicidal or homicidal ideations or intent.  The report 
further reflects that the veteran maintained good personal 
hygiene and was well dressed at the interview.  He was well 
oriented to place, person, and time and denied any memory 
loss.  No ritualistic or obsessive behavior was noted during 
the interview.  His speech was spontaneous, relevant, 
coherent, and was normal in tone and rate.  No panic attacks 
were noted in the interview, but the veteran reported that he 
sometimes felt depressed and at other times he felt anxious.  
He showed no problem with impulse control during the 
interview.  Finally, the veteran stated that his sleep was 
regular and that sometimes he awakened once or twice but that 
this had no effect the next day which interfered with his 
activities.  The examiner concluded that the veteran 
exhibited symptoms of PTSD to include, difficulty staying 
asleep, nightmares, anger problems, difficulty keeping a job, 
avoidance of thinking about his war experience, and being 
easily startled.  The examiner noted that the veteran had 
been abusing different drugs in order to control his 
symptoms.  

June 2006 VA outpatient records indicate that the veteran 
appeared casually dressed and sat with his head down with no 
eye contact.  He spoke with a regular rate of rhythm.  His 
mood was depressed and his affect was congruent and 
dysphoric.  His thought process was logical, coherent, and 
goal oriented.  He denied suicidal or homicidal ideation, 
hallucinations, and delusions.  

In a July 2007 examination, the veteran reported that he 
experienced psychiatric symptoms 3 out of 7 days in a week 
with mild to moderate severity and duration of many years.  
The veteran also reported periods of remission a few days a 
week with a complete capacity to adjust during these periods.  
The veteran reported that he was unemployed at that time.  
Though he contended that he was unable to work, the examiner 
found that psychiatric symptoms were not responsible for his 
resignation from his most recent job.  The veteran reported 
occasional marital discord and a fairly good relationship 
with his children.  He reported that he continued to have 
fairly good social relationships and that he had a few 
friends with whom he engaged in recreational activities.  The 
veteran also reported a continued abuse of alcohol.  

Based on these assertions, the examiner concluded that the 
veteran continues to function fairly well in routine 
responsibilities, social/interpersonal relationships, and 
recreation/leisure pursuits.  The examiner also concluded 
that though the veteran contends that he is unable to work, 
he was gainfully employed for 10 years and lost his last job 
due to his company ceasing operation. 

During the mental status portion of the examination, the 
examiner found the veteran presented as a well-developed, 
well-nourished, fluent, and articulate man who was 
appropriately groomed.  He maintained good eye contact with 
no impairment of thought process or communication.  He had no 
delusions, hallucinations, suicidal or homicidal thoughts, 
ideas, plans, or intent.  His ability to maintain minimal 
personal hygiene and other basic activities were intact.  The 
veteran experienced no memory loss or impairment and did not 
display any obsessive or ritualistic behaviors which 
interfered with routine activities.  No panic attacks were 
noted, though the veteran rated his mood as 5/10.  The 
veteran stated that his depression was partially in remission 
and anxiety was found in the context of residual PTSD 
symptoms.  The veteran reported sleeping five to six hours 
per night with no daytime impairment from a lack of sleep.  
The veteran reported intermittent explosive behavior, though 
the examiner found that this could be in part due to alcohol 
and drug abuse.  

The examiner concluded that polysubstance abuse was likely a 
factor in the patient's psychopathology, including mood 
swings, irritability, depression, and agitation.  The 
examiner further concluded that the veteran had no change in 
psychological functional status and quality of life since his 
last examination.  He also emphasized that the veteran 
acknowledged that his symptoms have partially remitted.  
Concerning the effects of PTSD on occupational and social 
functioning, the examiner concluded that there was an 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
signs and symptoms, but generally satisfactory functioning.  
Finally, the examiner found that the veteran's PTSD signs and 
symptoms were transient and mild and decreased work 
efficiency and ability to perform occupational task only 
during periods of significant stress. 

The Board notes that it has considered the lay statements of 
K.B. and M.B. who have contended that the veteran exhibited 
symptoms of PTSD to include: anger, violence, evasiveness, 
startled response, difficulty keeping a job, nightmares, 
anxiety, panic attacks, irritation, withdrawal from crowds, 
depressed mood, impaired judgment and thinking, and incidents 
of suicidal ideations. 

However, while the Board has considered the veteran's 
assertions that a higher rating is warranted, and the lay 
statements in support of his claim, the Board finds that the 
greater weight of probative evidence indicates that the 
criteria necessary for a 70 percent rating are not met.  
Repeated VA examination has shown that the veteran's PTSD is 
manifested primarily by difficulty staying asleep, 
nightmares, anger problems, difficulty keeping a job, 
avoidance of thinking about his war experience, and being 
easily startled.  Although K.B. and M.B. reported some 
incidents of suicidal ideations, the veteran has repeatedly 
denied such symptomatology on examination, and no VA examiner 
has found evidence of such symptomatology.  The veteran has 
been repeatedly found to be appropriately groomed with no 
impairment of thought process or communication, and no 
delusions or hallucinations.  Examination has not shown 
evidence of near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Although he does experience impaired impulse 
control and difficulty getting along with others, he has not 
been shown to be unable to establish and maintain effective 
relationships.  In fact, it was noted during his most recent 
VA examination that he had fairly good social relationships 
and a few friends with whom he engaged in recreational 
activities.  The Board additionally observes that the GAF 
scores assigned in October 2005 and July 2007 range from 60-
65, and are reflective of mild to moderate impairment.  

In short, while there is evidence of impaired impulse 
control, repeated VA examination has been otherwise negative 
for any manifestations consistent with the criteria for a 70 
percent rating.  The evidence of record similarly does not 
indicate that the veteran meets the criteria for a 100 
percent disability rating.  As noted, there is no evidence of 
gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

While the veteran has asserted that his PTSD causes total 
occupational impairment, the July 2007 VA examiner found to 
the contrary, noting that his PTSD resulted in only 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks.  While 
the veteran's own lay reports as to the severity of his 
symptoms do carry probative weight, the Board ultimates finds 
the opinion of a competent health care provider trained in 
evaluating psychiatric disorders to be more probative as to 
the degree of impairment attributable to his service-
connected PTSD.  Thus, the Board concludes that the degree of 
occupational impairment demonstrated is already contemplated 
by the 50 percent rating currently assigned.

In short, for the reasons and basis set forth above, a review 
of the evidence clearly indicates that the symptomatology 
associated with the veteran's PTSD most closely approximates 
that associated with the currently assigned 50 percent 
evaluation.

In reaching this decision the Board had also considered the 
issue of whether the veteran's service-connected PTSD, 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  However, no evidence has been 
presented showing symptoms or other factors not already 
contemplated by the rating criteria so as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the regular schedular standards and 
the assigned 50 percent disability rating adequately 
compensates the veteran for any adverse impact caused by his 
PTSD.  The Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.

The Board also acknowledges the fact that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  Consequently, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  However, in this case, the medical evidence of 
record appears to support the proposition that the veteran's 
service-connected PTSD has not changed appreciably since the 
veteran filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 50 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, August 8, 2005.  Staged ratings 
are not appropriate.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


